DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Applicant states: “The Zhamu reference does not obviate claim 4, 18-19, and 20-22 because claim 18 has been amended to include all of the limitations of claim 21 except for the metals that are taught by the Zhamu reference.”
Examiner respectfully disagrees. Zhamu discloses that in addition to the first anode active material as cited in the previous Office Action, a lithium source is further included in the anode [0041] such as a lithium alloy [0041]. As lithium-attracting alloys such as alloys of Co, Ni may be used in the particulate [0040], using lithium alloys of Co, Ni for the lithium source would have been obvious to a person of ordinary skill in the art.
Additionally, claim 22 is an independent claim and is not affected by the amendment to claim 18. The rejection of claim 22 in the previous Office Action does not appear to be addressed. 
Note to Applicant
	It appears that the Specification differentiates the structure of particulates from the structure of graphene foam [Specification, page 8 lines 5-10]. If such a difference were represented in the claims (i.e. separated and/or non-integral particles), the claims could overcome the disclosure of the prior art as shown below. For instance, in US PGPub 2020/0235392, claim 4 (a particulate) depends on claim 1 (a foam), so the broad scope of “particulate” is not assumed to necessarily require a non-integral structure. 
Claim Objections
Claim 5 objected to because of the following informalities: “, an average pore size” should read as “, and an average pore size”.  Appropriate correction is required.
Claims 9, 12, 18, 20 objected to because of the following informalities: these claims recited “an anode”, but an anode has already been introduced in independent claim 1. Claims 9, 12, 18, and 20 should recite “the anode” for proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires a porous graphene/carbon particulate that incorrectly comprises an anode comprising the particulate as a first anode active material and a second active material. The correct form is shown in claim 18, wherein a lithium battery comprises an anode, and the anode comprises a first and second anode active material, including the claimed particulate. 
Claim 1 recites the limitation "said lithium-preloaded graphene/carbon particulates".  There is insufficient antecedent basis for this limitation in the claim. The limitation is introduced in dependent claim 3. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 12, 17, 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires lithium-preloaded graphene/carbon particulates, whereas dependent claims 3, 12, 17, 20 state that the particulates may be either lithium/sodium preloaded or are required to be sodium preloaded.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2017/0352868).
Considering Claim 1, Zhamu discloses a porous graphene/carbon particulate (combined particles with pores and made of graphene and carbon [0099, Figure 2C], which are made from precursor particles/particulate [0099, 0158, Figure 2B]) comprising a graphene/carbon shell (graphene sheets 12 form shell [0099, Figure 2C] that is chemically bonded to a carbon binder 16b [0125, 0099, Figure 2B]) encapsulating a porous core (particle core contains pores 18b [Figures 2B and 2C, 0099], graphene sheet shell encapsulates the particle core [Figures 2B and 2C]), 
wherein said porous core comprises one or a plurality of pores and pore walls (particle core contains pore walls [0099] and pores 18b [0099, Figures 2B and 2C]) and a lithium-attracting metal or sodium-attracting metal residing in said pores or deposited on said pore walls (lithium- or sodium-attracting metal 24b is deposited on pore walls or is lodged inside the pores 18b [0099, Figures 2C and 2B]); 
wherein said lithium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Na, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof (lithium-attracting metal is selected from these options [0040]) or said sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Li, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof (sodium-attracting metal is selected from these options [0040]), and is in an amount of 0.1 to 90% of the total particulate weight (0.1 to 50% by weight of the particulate [0040] such as 0.1 to 30% [0163]), 
and said graphene/carbon shell comprises single-layer or few-layer graphene sheets chemically bonded by a carbon material (single-layer or few-layer graphene sheets 12 [0125] form shell [0099, Figure 2C] that is chemically bonded to a carbon binder 16b [0125, 0099, Figure 2B]) having a carbon material-to-graphene weight ratio from 1/200 to 1/2 (chemically bonded graphene sheets and carbon material have carbon material-to-graphene weight ratio from 1/200 to 1/2 [Abstract] such as 1/100 to 1/2 [0125]), wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes (2-10 layers of stacked graphene planes [0040]) having an inter-plane spacing d002 from 0.3354 nm to 0.40 nm as measured by X-ray diffraction (inter-plane spacing d002 from 0.3354 nm to 0.40 nm as measured by X-ray diffraction [0040]) 
and said single-layer or few-layer graphene sheets contain a pristine graphene material having essentially zero % of non-carbon elements (single-layer or few-layer pristine graphene material having essentially zero % of non-carbon elements [0040]), or a non-pristine graphene material having 0.001% to 
Zhamu discloses an anode [Abstract, 0039]) containing one or a plurality of lithium-preloaded particulates (one or more particulates serves as anode active material [0039, 0040, Figure 2C], graphene/carbon particulate is pre-lithiated so as to be preloaded [0100, 0041]). Zhamu discloses that said anode comprises a first anode active material comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (one or more particulates serves as anode active material [0039, 0040, Figure 2C]), wherein an electrolyte is introduced into said anode and charge/discharge cycles of the lithium-ion battery occur (recharge cycles with electrolyte [0102]). Zhamu discloses that a lithium source is further included in the anode [0041] such as a lithium alloy [0041]. As lithium-attracting alloys such as alloys of Co, Ni may be used in the particulate [0040], using lithium alloys of Co, Ni for the lithium source would have been obvious to a person of ordinary skill in the art. As Zhamu suggests the same components and recharge cycle, it appears that the lithium-preloaded graphene/carbon particulate acts as a lithium source for the suggested second anode active material.
	Considering Claim 2, Zhamu discloses that said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (pristine graphene is selected from these options [0040]). 
	Considering Claim 3, Zhamu discloses lithium metal or sodium metal residing in at least a pore of said particulate and in physical contact with said lithium-attracting metal or sodium-attracting metal (porous graphene/carbon is loaded with lithium metal or sodium metal [0100] so as to diffuse through the pore and come into contact with and form alloy with lithium-or sodium-attracting metal pre-lodged therein [0102]) to form a lithium-preloaded or sodium-preloaded graphene/carbon particulate (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]). 
Considering Claim 4, Zhamu discloses that said particulate, when measured without said metal, has a density from 0.005 to 1.7 g/cm3 (without presence of metal, has a density from 0.005 to 1.7 g/cm3 [0044]).  Zhamu discloses that the specific surface area is from 50 to 3,000 m2/g [0126] to provide a 2/g to achieve these predicted results would have been obvious to a person of ordinary skill in the art [0126, 0127]. 
	Considering Claim 5, Zhamu discloses that said particulate, when measured without said metal, has a density from 0.1 to 1.7 g/cm3 (without presence of metal, has a density from 0.1 to 1.7 g/cm3 [0044]), and an average pore size from 2 nm to 50 µm (average pore size 2-50 nm [0037, 0044]). 
	Considering Claim 6, Zhamu discloses that said graphene/carbon shell comprises a non-pristine graphene material having a content of non-carbon elements in the range from 0.01% to 20% by weight  and said non-carbon elments include an element selected from oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen, or boron (such non-carbon elements in the range of 0.01% to 20% by weight [0045]). 
	Considering Claim 7, Zhamu discloses that said porous particulate, when measured without said metal, has a physical density higher than 0.8 g/cm3 and a specific surface area greater than 800 m2/g ([0047]). 
	Considering Claim 8, Zhamu discloses that said porous particulate, when measured without said metal, has a physical density higher than 1.0 g/cm3 and a specific surface area greater than 500 m2/g ([0047]).
	Considering Claim 9, Zhamu discloses an alkali metal battery anode (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039]) containing one or a plurality of particulates of claim 1 as an anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C], see claim 1). 
	Considering Claim 10, Zhamu discloses an alkali metal battery (alkali metal battery [0039]) comprising a cathode (cathode [0040]), the anode of claim 9 (see claim 9), a lithium source or a sodium source (lithium or sodium source [0041]) in ionic contact with said anode (metals are in ionic contact with anode [0102]), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]). 
Considering Claim 11, Zhamu discloses that said lithium source is selected from foil, particles, or filaments of lithium metal or lithium alloy having no less than 80% by weight of lithium element in said lithium alloy ([0041]); or wherein said sodium source is selected from foil, particles, or filaments of sodium metal or sodium alloy having no less than 80% by weight of sodium element in said sodium alloy ([0041]). 
	Considering Claim 12, Zhamu discloses an alkali metal battery anode (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039]) containing one or a plurality of lithium-preloaded or sodium-preloaded particulates of claim 3 as an anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C], see claim 3). 
	Considering Claim 13, Zhamu discloses an alkali metal battery (alkali metal battery [0039]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]).
	Considering Claim 14, Zhamu discloses that the alkali metal battery is a lithium metal battery or sodium metal battery ([0001]), lithium air battery, sodium air battery, lithium sulfur battery, or sodium sulfur battery ([0097]). 
	Considering Claim 15, Zhamu discloses that the alkali metal battery is a lithium metal battery ([0001]). 
	Considering Claim 16, Zhamu discloses a powder mass comprising one or a plurality of particulates of claim 1 (precursor materials of particulate are sprayed in powder form [0068], see claim 1). 
	Considering Claim 17, Zhamu discloses a powder mass comprising one or a plurality of lithium-preloaded or sodium-preloaded graphene/carbon particulates of claim 3 (precursor materials of particulate are sprayed in powder form [0068], see claim 3).	 	
Considering Claims 18-19, Zhamu discloses a lithium-ion battery (lithium-ion battery [0035]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]), wherein said anode comprises a first anode active material comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (one or more particulates serves as anode active material [0039, 0040, Figure 2C]), wherein an electrolyte is introduced into said anode and 
	Considering Claims 20-21, Zhamu discloses a sodium-ion battery (sodium-ion battery [0035]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]), wherein said anode comprises a first anode active material comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (one or more particulates serves as anode active material [0039, 0040, Figure 2C]), wherein an electrolyte is introduced into said anode and charge/discharge cycles of the sodium-ion battery occur (recharge cycles with electrolyte [0102]). Zhamu discloses that a sodium source is further included in the anode [0041] such as a sodium alloy [0041]. As multiple sodium-attracting alloys such as Zn, Ti, Al, Co, Ni, and Sn may be used in the particulate [0040], using a sodium alloy of Zn, Ti, Al, Co, Ni, or Sn for the sodium source would have been obvious to a person of ordinary skill in the art. As Zhamu suggests the same components and recharge cycle, it appears that the sodium-preloaded graphene/carbon particulate acts as a sodium source for the suggested second anode active material. 
Considering Claim 22, Zhamu discloses a method of prelithiating or pre-sodiating a lithium-ion battery or sodium-ion battery (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041], for lithium ion or sodium ion battery [0035]), said method comprising an operation of combining lithium-preloaded or sodium-preloaded graphene/carbon particulates battery (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]) as a first anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C]) in an anode of a lithium-ion battery or sodium-ion battery (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039], for lithium ion or sodium ion battery [0035]) and introducing an electrolyte into said anode (electrolyte introduced into anode [0102]). Zhamu discloses that a lithium .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725